Citation Nr: 1804717	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a foot disorder, to include flat feet.  

2. Entitlement to service connection for a foot disorder, to include flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 8, 1976 to October 20, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 Travel Board hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to service connection for a foot disorder, to include flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for a foot disorder, to include flat feet.  The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.  

2.  Evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a foot disorder, to include flat feet and raises a reasonable possibility of substantiating the Veteran's claim of service connection. 


CONCLUSION OF LAW

1.  The June 2008 rating decision which denied the Veteran's claim of service connection for a foot disorder, to include flat feet is final.  38 U.S.C. § 7105(c) (2012).  

2.  Evidence received since the June 2008 rating decision in connection with Veteran's claim of entitlement to service connection for a foot disorder, to include flat feet is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

As the Board is granting the application to reopen, further discussion of the VCAA is unnecessary with regard to the petition to reopen the claims.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  


II. New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2017).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The last prior final denial of the claim as in the June 2008 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence received since June 2008 for new and material evidence.  

Evidence received since the June 2008 rating decision is new and material and the claim for entitlement to service connection for a foot disorder, to include flat feet is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Here, the Veteran's testimony during the March 2017 Travel Board hearing provides evidence new and material to his claim.  In the hearing, the Veteran stated that he ran track, played basketball and football, and marched in the band in high school shortly before his entrance into service.  March 2017 hearing transcript, at 7.  He testified that he did not have any problems with his feet while doing those activities.  Id.  He further stated that he did 50 and 100- yard dashes and a relay.  Id., at 7-8.  He did not use any special footwear during those activities.  Id.  Moreover, he reported that he was born with clubfoot and had to be "straightened out at the age of one."  Id. at 19.  

This evidence is credible for purposes of reopening as the Veteran provides sufficient detail for his physical activities during his high school days and is also material because it is offered to support his claim for the in-service incident, or alternatively, aggravating of a pre-existing injury; lack of support for these elements was the reason for RO's denial of his original claim, and thus, it raises a reasonable possibility of substantiating the claim.  

Therefore, the petition to reopen the claim due to new and material evidence is granted.  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a foot disorder, to include flat feet is reopened.  The appeal is allowed to this extent.  


REMAND

As the Veteran reported during the March 2017 hearing, he was born with a clubfoot.  The August 1976 entrance examination, conducted in Los Angeles, indicates that the Veteran reported that he had clubfoot at birth, but it was "okay now."  At this examination, flat feet were not mentioned.  A service treatment record (STR) from September 20, 1976 indicates that the Veteran reported his congenital clubfoot problem to the medical personnel and his difficulties in wearing military footwear.  A September 23, 1976 STR notes that the Veteran had flat feet and his feet were very flat.  A September 24, 1976 STR reports that the Veteran had painful feet and he complained of flat feet.  Further, it is noted in the September 24th STR entry that the Veteran had this problem "all his life."  

The evidence of record demonstrates that subsequent to this medical profile, another examination was conducted on September 28, 1976, in which the Veteran was found to have pronation on both feet, symptomatic and congenital.  Consequently, the Veteran was honorably discharged upon the recommendation by the medical board in October 1976.  

The Board finds that a medical opinion is necessary to ascertain the nature and etiology of the Veteran's foot disorder.  In particular, it is not clear from the record whether the Veteran's flat feet condition is congenital, as determined by the Medical Board in 1976, or it was caused or aggravated by the training he underwent during the service.  It is also not clear if the Veteran's congenital clubfoot condition could be medically related to or separate from his flat feet condition.  If the flat feet is a congenital defect, there needs to be a finding as to whether there is a superimposed disorder imposed on the congenital defect.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  In particular, the Veteran must be provided an opportunity to submit any evidence to support his clubfoot condition at birth as well as evidence to support his athletic activities during high school before he entered service.  

2. Thereafter schedule the Veteran for a VA foot examination to address the nature and etiology of his foot disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) the Veteran's flat feet condition existed before service; and if so, that his flat feet condition was aggravated by service; (2) his flat feet were caused or aggravated by an event, injury, or disease during the Veteran's service; and (3) his flat feet were caused or aggravated by the Veteran's clubfoot condition, i.e. his flat feet were related to or separate from his clubfeet condition. 

The examiner should comment on the finding in service that the flat feet had existed prior to service, and should detail whether the clubfoot is associated with flat feet, or would cause flat feet.  It should also be indicated whether the flat feet are a congenital defect as opposed to an acquired disorder.  If found to be congenital, please explain the findings leading to the conclusion and indicate whether there is a superimposed disorder on the congenital defect due to any in-service occurrence or event.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


